MEMORANDUM **
*737Juan Rodriguez-Chavarria and Elisa Rodriguez, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ decision affirming the immigration judge’s denial of petitioner’s application for cancellation of removal. The BIA held that petitioners failed to establish the requisite exceptional and extremely unusual hardship to their United States citizen children, and did not reach the issue of whether petitioners established ten years continuous presence in the United States.
Petitioners contend that the IJ erred in finding no continuous residence for the male petitioner, and therefore the entire petition should be remanded for further findings. Petitioners’ challenge to the IJ’s decision is misplaced. We review the decision of the BIA, and we lack jurisdiction to consider the only ground for its decision, namely that petitioners failed to show sufficient hardship, because it is a nonreviewable discretionary determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (citing 8 U.S.C. § 1252(a)(2)(B)).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.